ORDER

PER CURIAM.
Paul Caruthers appeals the judgment denying his motion under Missouri Supreme Court Rule 24.035 to vacate, set aside, or correct judgment or sentence. The court erroneously denied Caruthers’s amended motion for untimeliness. The court’s findings of fact and conclusions of law on the merits, however, are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our deci*676sion. We affirm the judgment under Rule 84.16(b)(2).